Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weiser (US20200257301A1) in view of Becker (US20180144636A1), and further in view of Kentley-Klay (US9804599B2).
Regarding claim 1, Weiser teaches;
A computer-implemented method for a host vehicle (taught as navigation system on a processor, abstract) to detect driving distraction, comprising: 
receiving proximate vehicle data about a proximate vehicle proximate to the host vehicle (taught as obtaining images of the environment, fig 11 step 1110); 
estimating one or more baselines for a predetermined future time for the proximate vehicle from the proximate vehicle data (taught as a constructing the initial vehicle path as road polynomials, paragraph 0161, and estimating the future path, fig 11 step 1130); 
comparing current kinematic data of the proximate vehicle data for the predetermined future time to the one or more baselines (taught as comparing the position data to the predicted position, paragraph 0151, including a snail trail against a constructed road polynomial, paragraph 0166). However, Weiser does not explicitly teach; 
generating one or more distraction flags associated with the proximate vehicle based on the comparison, wherein a distraction flag, of the one or more distraction flags, is associated with a type of distraction flag, and wherein there are a plurality of types of distraction flag including an offset flag based on a position of the proximate vehicle and a variance flag based on a predicted position of the proximate vehicle and the position of the proximate vehicle at the predetermined future time; 
calculating a distraction probability based on the one or more distraction flags; and

Becker teaches; generating one or more distraction flags associated with the proximate vehicle based on the comparison, (taught as making a distracted driver classification ion response to a combination of vehicle activity 202, driver activity 204, time 206, speed 208 and other external information 210, paragraph 0019, and additionally implies an assumed driving pattern to determine erratic/irregular driving of the proximate vehicle based on assumed thresholds and behaviors including distance to neighboring vehicles, acceleration profile, and relative behavior to other vehicles [e.g a baseline prediction for predicted vehicle behavior], paragraph 0013), 
controlling one or more vehicle systems of the host vehicle (taught as performing a precautionary action, paragraph 0020) based on the distraction flags in response to the distraction probability satisfying a probability threshold being satisfied (taught as determining a distraction classification upon exceeding a determined threshold in factors 202, 204, 206, 208, 210 in fig 2, paragraph 0019; while the threshold is not explicitly detailed as a probability, Becker teaches the use of machine learning in driver classification in paragraph 0010, which inherently uses probability).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the distraction classification as taught by Becker in the system taught by Weiser in order to improve the safety of the autonomous vehicle. As taught by Becker, distracted driving is a major factor in accidents (paragraph 0003), and thus allowing a vehicle to detect and respond to a determination of other vehicles/drivers would promote safe vehicle navigation (paragraphs 0004).
However, Becker does not explicitly teach;
wherein a distraction flag, of the one or more distraction flags, is associated with a type of distraction flag, and wherein there are a plurality of types of distraction flag including an offset flag based on a position of the proximate vehicle and a variance flag based on a predicted position of the proximate vehicle and the position of the proximate vehicle at the predetermined future time; 
Kentley-Klay teaches; including an offset flag based on a position of the proximate vehicle and a variance flag based on a predicted position of the proximate vehicle and the position of the proximate vehicle at the predetermined future time (taught as analyzing a likelihood that other objects are in an out-of-control state, column 5 line 64- column 6 line 7, based on the pose, speed, momentum, and predicted time to potential collision, column 5 lines 49-59).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kentley-Klay’s distracted driving designation in the system taught by Weiser in order to improve the safety of the vehicle. As suggested by Kentley-Klay, inferring irrational behavior based on sensor data allows autonomous vehicles to enact extra cautious and safety systems (column 6 lines 4-11).

Regarding claim 2, Weiser as modified by Becker and Kentley-Klay teaches;
The computer-implemented method of claim 1 (see claim 1 rejection), wherein estimating the one or more baselines includes applying the proximate vehicle data to a motion model to predict behavior of the proximate vehicle (taught as constructing a road polynomial, paragraph 0161).  

Regarding claim 3, Weiser as modified by Becker and Kentley-Klay teaches;
The computer-implemented method of claim 2 (see claim 2 rejection). Weiser further teaches; wherein the proximate vehicle data is applied to the motion model using a model fitting method (taught as constructing a road polynomial, paragraph 0161).  

Regarding claim 4, Weiser as modified by Becker and Kentley-Klay teaches;
The computer-implemented method of claim 1 (see claim 1 rejection). Weiser further teaches; wherein a distraction flag is identified when the current kinematic data exceeds the one or more baselines by a distraction threshold (taught as determining when the position data exceeds a predetermined threshold for determining intent/actions, paragraph 0166).  

Regarding claim 5, Weiser as modified by Becker and Kentley-Klay teaches;
The computer-implemented method of claim 4 (see claim 4 rejection). Weiser further teaches; wherein the offset flag is based on a distance measurement (taught as predetermined threshold being some distance in meters, paragraph 0166), the current kinematic data is a position measurement (taught as determining the frame by frame actual position of the vehicle, paragraph 0151), and the baseline includes a lane offset value [interpreted to be how far the vehicle deviates from the prediction based on paragraph 0063 of the specification] (taught as a predetermined threshold of deviation dependent on the road, paragraph 0166).  

Regarding claim 6, Weiser as modified by Becker and Kentley-Klay teaches;
The computer-implemented method of claim 4 (see claim 4 rejection). Weiser further teaches; wherein the one or more vehicle systems are controlled to change operation of the host vehicle associated with the current kinematic data to satisfy the distraction threshold (taught as controlling the vehicle in response, Fig 11 step 1140).  

Regarding claim 7, Weiser as modified by Becker and Kentley-Klay teaches;
The computer-implemented method of claim 1 (see claim 1 rejection). Weiser further teaches; wherein the one or more baselines include a Lane Offset Value (LOV) baseline that predicts a path of the proximate vehicle in a lane (taught as predicting a vehicle path by constructing a road polynomial, paragraph 0161, Fig 11 step 1130).  

Regarding claim 8, Weiser as modified by Becker and Kentley-Klay teaches;
The computer-implemented method of claim 7 (see claim 7 rejection). Weiser further teaches; wherein the current kinematic data includes a distance measurement between an observed proximate vehicle and the predicted path (taught as a predetermined threshold of deviation dependent on the road which includes a specific distance measurement of deviation from the road polynomial, paragraph 0166).  

Regarding claim 9, Weiser as modified by Becker and Kentley-Klay teaches;
The computer-implemented method of claim 1 (see claim 1 rejection). Weiser further teaches; wherein the one or more baselines include a Lane Offset Error (LOE) [interpreted to be a measure of how well the prediction holds, based on paragraph 0067 of the specification] baseline that predicts variance in predicted behavior of the proximate vehicle (taught as comparing the actual position data to the road polynomial by reference to a predetermined threshold of deviation dependent on the road, paragraph 0166)  and wherein the variance flag is based on the LOE error (taught as measuring a difference between expected path against actual path, and determining whether a threshold/flag is exceeded, paragraph 0167).

It has been determined that claims 11-15 do not contain further limitations apart from those addressed in claims 1-5. Therefore, claims 11-15 are rejected under the same rationale as claims 1-5 respectively.

Regarding claim 17, Weiser teaches;
A non-transitory computer-readable storage medium storing instructions that, when executed by a computer (paragraph 0007), causes the computer to perform a method comprising: 
receiving proximate vehicle data about a proximate vehicle proximate to a host vehicle (taught as obtaining images of the environment, fig 11 step 1110); 
estimating a Lane Offset Value (LOV) baseline that predicts a path of the proximate vehicle in a lane (taught as a constructing the initial vehicle path as road polynomials, paragraph 0161, and estimating the future path, fig 11 step 1130); 
estimating a Lane Offset Error (LOE) baseline that predicts variance in predicted behavior of the proximate vehicle (taught as comparing the actual position data tot eh road polynomial by reference to a predetermined threshold of deviation dependent on the road, paragraph 0166), 
comparing current kinematic data of the proximate vehicle data to the LOV baseline and the LOE baseline (taught as comparing the position data to the predicted position, paragraph 0151, including a snail trail against a constructed road polynomial, paragraph 0166);   
controlling one or more vehicle systems of the host vehicle based on the distraction probability (taught as navigating the vehicle according to the intent, Fig 11 step 1140).  
However, Weiser does not explicitly teach; 
generating one or more distraction flags associated with the proximate vehicle based on the comparison, wherein a distraction flag, of the one or more distraction flags, is associated with a type of distraction flag, and wherein there are a plurality of types of distraction flag including an offset flag based on a position of the proximate vehicle and a variance flag based on a predicted position of the proximate vehicle and the position of the proximate vehicle at the predetermined future time; 
calculating a distraction probability based on the one or more distraction flags; and
controlling one or more vehicle systems of the host vehicle based on the distraction flags in response to the distraction probability satisfying a probability threshold being satisfied.
Becker teaches; generating one or more distraction flags associated with the proximate vehicle based on the comparison, (taught as making a distracted driver classification ion response to a combination of vehicle activity 202, driver activity 204, time 206, speed 208 and other external information 210, paragraph 0019, and additionally implies an assumed driving pattern to determine erratic/irregular driving of the proximate vehicle based on assumed thresholds and behaviors including distance to neighboring vehicles, acceleration profile, and relative behavior to other vehicles [e.g a baseline prediction for predicted vehicle behavior], paragraph 0013), 
controlling one or more vehicle systems of the host vehicle (taught as performing a precautionary action, paragraph 0020) based on the distraction flags in response to the distraction probability satisfying a probability threshold being satisfied (taught as determining a distraction classification upon exceeding a determined threshold in factors 202, 204, 206, 208, 210 in fig 2, paragraph 0019; while the threshold is not explicitly detailed as a probability, Becker teaches the use of machine learning in driver classification in paragraph 0010, which inherently uses probability).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the distraction classification as taught by Becker in the system taught by Weiser in order to improve the safety of the autonomous vehicle. As taught by Becker, distracted driving is a major factor in accidents (paragraph 0003), and thus allowing a vehicle to detect and respond to a determination of other vehicles/drivers would promote safe vehicle navigation (paragraphs 0004).
However, Becker does not explicitly teach;
including an offset flag based on a position of the proximate vehicle and a variance flag based on a predicted position of the proximate vehicle and the position of the proximate vehicle at the predetermined future time; 
Kentley-Klay teaches; including an offset flag based on a position of the proximate vehicle and a variance flag based on a predicted position of the proximate vehicle and the position of the proximate vehicle at the predetermined future time (taught as analyzing a likelihood that other objects are in an out-of-control state, column 5 line 64- column 6 line 7, based on the pose, speed, momentum, and predicted time to potential collision, column 5 lines 49-59).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kentley-Klay’s distracted driving designation in the system taught by Weiser in order to improve the safety of the vehicle. As suggested by Kentley-Klay, inferring irrational behavior based on sensor data allows autonomous vehicles to enact extra cautious and safety systems (column 6 lines 4-11).

Regarding claim 19, Weiser as modified by Becker and Kentley-Klay teaches;
The non-transitory computer-readable storage medium of claim 17 (see claim 17 rejection). Weiser further teaches; wherein the LOV baseline or the LOE baseline is estimated using a motion model (taught as constructing a road polynomials, paragraph 0161 taught as constructing a road polynomials, paragraph 0161).  

Regarding claim 20, Weiser as modified by Becker and Kentley-Klay teaches;
The non-transitory computer-readable storage medium of claim 19 (see claim 19 rejection). Weiser further teaches; wherein the motion model is one of a constant velocity model, constant acceleration model, constant steering angle and velocity model, constant turn rate and velocity model, constant turn rate and acceleration model, and a constant curvature and acceleration model (taught as a road polynomial, where the polynomial contains coefficients [constants] relating to the structure of the road, paragraph 0155).  

Response to Arguments
With regards to the remarks provided 12/22/2021;
The applicant argues that the references do not teach or suggest generating one or more distraction flags associated with the proximate vehicle.
The applicant argues on page 8 that Weiser’s teaching of a road polynomial is associated with a host vehicle rather than a proximate vehicle. The examiner respectfully disagrees, as Weiser recites both a “host vehicle” [referring to the ego vehicle] and “a vehicle” [recited in the paragraph 0190], and is not explicitly identified as the previously recited “host vehicle” Thus, one of ordinary skill in the art would think to differentiate the system and methods presented by/with the “host vehicle” from those by/with “a vehicle”. 

The applicant argues on page 8 that Weiser does not teach generating distraction flags. The examiner respectfully disagrees, as Weiser does detail classifying potential future actions of a leading vehicle as changing lanes. This classification of a potential future lane change is essentially an intent of the leading vehicle. However, for improved clarity, the rejection above has been modified with respect to Becker to teach distraction flags.

The applicant argues on pages 8-9 that Becker does not teach generating a distraction flag based on the comparison of predicted baseline and current kinematic behavior of the proximate vehicle. The examiner respectfully disagrees. As recited in the rejection above, Becker implicitly creates a baseline or predicted behavior based on collected information, such as other vehicles relative behavior, spacing between the proximate vehicle to other vehicles, and the proximate vehicle acceleration profile, in paragraph 0013. This is compared to the observed behavior to determine distracted driving regarding vehicle actions, 202. Thus, Becker does teach generating one or more [emphasis added] distraction flags associated with the comparison of the implied baseline behavior and the observed kinematic data.

The applicant argues on page 9 that Bolourchi does not teach generating one or more distraction flags. Based on the amended claim language, Bolourchi is no longer relevant to the claimed invention, and has been removed from the rejection, rendering the argument moot. Instead, Kentley-Klay has been added to address the deficiencies regarding what sensor data generates distraction flags.

The applicant argues on page 10 that the references do not teach a plurality of types of distraction flags. The examiner respectfully disagrees. Kentley-Klay, which replaces Bolourchi due to the amended material changing the scope of the claim, teaches several different readings from sensors to determine irrational or dangerous behavior (column 6 lines -11). While not explicitly a “flag”, each factor contributes to the total determination of distracted driving.

The applicant argues on pages 11-13 that the proposed modification of Weiser with Kentley-Klay would change the principle operation of Weiser. Based on the amended claim language, Bolourchi is no longer relevant to the claimed invention, and has been removed from the rejection, rendering the argument moot.

The applicant argues that the official notice is improper. In light of the withdrawal of the apparent official notice, this argument is rendered moot.

The applicant argues on pages 14-17 that an adequate reason for combining the sources has not been articulated. The examiner respectfully disagrees. One of ordinary skill in the art would think to implement a distracted driver determination as taught by Becker in the system taught by Weiser in order to promote safe vehicle navigation. Such rationale is suggested in Becker to solve a problem of distracted driving, which results in, as cited by Becker, 43.6% of crash fatalities in 2014, and thus a solution to this would result in saved lives. Furthermore, Kentley-Klay suggests inferring irrational behavior based on sensor data allows autonomous vehicles to enact extra cautious and safety systems (column 6 lines 4-11), such as in a navigation system taught by Weiser. Therefore, one of ordinary skill in the art would think to combine Becker and Kentley-Klay with Weiser to improve the system of Weiser in responding to distracted driving and improve safety, and the rejection of independent claim 1 and its dependents is sustained.

The applicant argues on pages 17-18 that, similar to claim 1, independent claims 12 and 17 and their dependents are also allowable. In light of the above rejection, this argument is rendered moot.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662